Citation Nr: 1709204	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-29 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating for anxiety disorder, not otherwise specified in excess of 10 percent prior to February 27, 2015, and in excess of 30 percent from February 27, 2015 onward.

3.  Entitlement to a nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to September 1992, and from December 2003 to April 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

These issues were previously before the Board in October 2014 at which time the case was remanded to afford the Veteran a VA examination for his sleep apnea claim, and a new VA examination for his service-connected anxiety disorder.  Both VA examinations were conducted in February 2015.  

While the case was in remand status, in a December 2015 rating decision, the RO increased the rating for anxiety disorder from 10 percent to 30 percent effective February 27, 2015.  This created a staged rating as identified on the title page.

The sleep apnea and anxiety disorder claims are addressed in the decision below.
The issue of entitlement to a nonservice-connected pension is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's sleep apnea was not incurred during service.

2.  Throughout the entirety of the appeal period, the Veteran's anxiety disorder, not otherwise specified has most closely approximated the rating for occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to preform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for an initial rating of 30 percent, but no higher, prior to February 27, 2015 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2016).

3.  The criteria for an initial rating in excess of 30 percent, from February 27, 2015 onward have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

I. Sleep Apnea

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Facts and Analysis

The Veteran contends that his presently diagnosed sleep apnea is related to his service.  The Veteran has a present diagnosis of sleep apnea, which was made after a January 2009 sleep study.  See February 2015 VA examination report.  The issue is whether this sleep apnea was incurred during service.

In his March 2010 claim, the Veteran initially indicated that his sleep apnea began in January 2009.  In an August 2010 statement from the Veteran's spouse, she related that as soon as the Veteran returned home from his period of service, he would snore loudly and that he did not before his period of service.  

The Veteran received a VA examination for his sleep apnea in February 2015, pursuant to the Board's remand.  The examiner reviewed the Veteran's file.  The examiner noted that the Veteran was formally diagnosed with sleep apnea in 2009, but acknowledged that the Veteran felt he had sleep apnea in service and that the Veteran was told by his wife that when he returned from service he snored frequently and felt tired often.  The examiner opined that it was less likely than not that the Veteran's sleep apnea had its onset during the Veteran's period of service.  The rationale provided was that the Veteran was diagnosed with sleep apnea in 2009, four years after the Veteran's service.  The examiner noted that in May 2005 the Veteran denied any difficulty with sleep, and similarly in November 2007 denied any sleep difficulties.  The examiner highlighted that service treatment records were reviewed along with the statements from the Veteran's spouse.  However, the examiner remarked that the Veteran's treatment records during service were unremarkable with respect to complaints related to sleep apnea.

The Board finds that the Veteran's sleep apnea was not incurred during his period of service.  The Board first acknowledges that the Veteran's spouse is competent to report the observed snoring of the Veteran.  However, as a layperson she is not competent to either diagnose the observed snoring as sleep apnea, or to relate such a diagnosis to the Veteran's period of service.  Furthermore, the February 2015 VA examiner duly considered the Veteran's spouse's report of the Veteran's snoring upon return from service.  Nonetheless, the examiner highlighted that the Veteran was not diagnosed with sleep apnea until 2009, which was several years after service.  Additionally, after having reviewed the Veteran service treatment records, the examiner found no complaint of sleep apnea during his period of service.  Indeed, in 2005 and 2007, the Veteran affirmatively denied any sleep difficulties.  
Based on the persuasive expert medical opinion and the remaining evidence of records, the nexus element of the claim is not established as the evidence weighs against a link between the present sleep apnea and service, including in-service snoring.

Consequently, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's sleep apnea was incurred in service.  As such, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  Thus, service connection for sleep apnea is not warranted.  

II. Anxiety Disorder

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

A 10 percent disability rating is assigned for a mental disorder where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medications.  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 30 percent disability rating is assigned for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating is assigned for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of person appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is a total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95 (March 31, 1995). 

A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Facts

The Veteran received his first VA examination in connection with the claim in March 2010.  In this examination report, the Veteran denied having flashbacks, but noted irritability related to sleep and stress issues and had a continued startle response.  The Veteran's primary symptoms were noted as agitation, irritability, and restlessness, but his mental status was intact except for poor insight.  The Veteran reported that his marriage was not good due to his mood swings and that his memory was not as sharp as it should be.  He further noted that he could not be around a lot of people and did not like noises.  The Veteran stated that his connection with his sons was "ok," but that it could be better.  However, his connection with his mother and his mother's spouse was "real good."

The Veteran noted he would spend his free time with his wife and kids.  They would go out to eat and visit relatives and go shopping.  The Veteran would work in the yard and go to the movies.  The examiner noted that the Veteran did not adequately describe his mood swings.  The examiner noted the Veteran's appearance was clean; he was neatly groomed, and appropriately dressed.  The Veteran's psychomotor activity was noted as "unremarkable," and his speech was clear and coherent.  He was cooperative and attentive, but mildly detached.  His affect was flat and his mood was dysphoric.  He was noted as having a short attention span and he could not perform serial sevens.  He was however intact to person, time, and place.  His thought processes were noted as linear, with his thought content noted as appropriate to conversation.  No delusions were noted and he understood the outcome of his behaviors, and understood that he had a problem.

The Veteran furthermore had no sleep impairment at this time, no hallucinations, and could interpret proverbs correctly.  He had no obsessive behavior, panic attacks, homicidal or suicidal thoughts, and had good impulse control.  There were no episodes of violence reported and the Veteran could maintain good hygiene.  There were no problems with the activities of daily living, and the examiner noted the Veteran's remote, recent, and immediate memory as each being normal.  The Veteran did have recurrent and intrusive distressing recollection of the events of service that included images, thoughts, or perceptions.  He had intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of his past traumatic events.  He was noted as having a foreshortened sense of the future and also hypervigilance with an exaggerated startle response.  The Veteran himself reported not liking to be around crowds.  He stated he did not have nightmares, but that Iraq was very fresh in his mind.  

The Veteran at this time was employed as a truck driver.  The examiner noted the Veteran's GAF score as being 68.  The examiner classified the Veteran's impairment as signs and symptoms that were transient or mild with decreased work efficient and ability to perform occupational tasks only during periods of significant stress.  

In a statement received in September 2010 from the Veteran, he noted that he now had problems sleeping, talking with his wife, and being sociable.  He also reported nervousness when seeing objects on the side of roads, and those loud noises kept him from attending functions like fireworks shows.  He also noted he could not be near large crowds.  In another statement from the Veteran's spouse, she reported that the Veteran suffered from nightmares and flashbacks.  She said his body would start thrashing at night and that he would jump out of bed in a frightening frame of mind.  The Veteran did not tolerate loud noises well and that he was no longer patient and communication was "nonexistent."  He said he would yell for no reason and suffered from depression and would rarely smile anymore.  

The Veteran received his second VA examination in February 2015, pursuant to the Board's remand.  The examiner noted that on a bad day the Veteran's GAF score would be 60, and 61 on a good day.  The examiner best summarized the level of impairment at this time as occupation and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran reported he had not been formally reprimanded at work but he has "gotten into it" with a dispatcher about money and amount of work.  He described himself as irritable at work, even though he was mostly by himself as a truck driver.  The Veteran at this time had symptoms of anxiety and chronic sleep impairment.  The examiner highlighted that the Veteran was oriented and casually dressed with good grooming.  He was polite and cooperative with the exam procedures.  His speech and motor behaviors were within normal limits.  However, his mood was reported as "irritable."  His affect was full and congruent with topic.  There were no psychotic symptoms.  He denied suicidal and homicidal ideations.  His cognition was intact and his insight/judgment was noted as good.

The Veteran denied nightmares or that other things woke him up at night.  He stated that he tried to avoid conflict.  He admitted to having trouble at work, and that being told to do things was hard for him.  He stated that he worried about things such as family, bills, and things in general.  He said he was routinely "on the lookout," and that he would maybe think that things were about to happen.  He reported that he was "jumpy," and he had occasional thoughts about Iraq.  He noted that he would try to cut these thoughts off but they would come back every couple of weeks, particularly if he talked about things or people he went to Iraq with.  He noted that sometimes he would get a trigger, and noted that this might be someone getting hurt.  He noted that he would cry sometimes about things like the news.  He also noted that he doesn't talk about all the things he saw there.

Analysis

The Board finds that the Veteran's symptoms warrant a 30 percent rating throughout the entirety of the appeal period, but not higher.  This is so because throughout the appeal period, his symptoms most closely approximated the rating for occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to preform occupational tasks.

The evidence reflects the Veteran reporting agitation, irritability, and restlessness.  While the Veteran noted that his connection with his sons was not a good as he thought it could be, the Board notes that his connection with his parents was good.  Furthermore, while the Board notes that the Veteran stated his marriage was not good due to his mood swings, the Veteran reported that he would spend free time with his wife and children.  The Board notes that the Veteran had trouble in crowds and was not fond of loud noises as reflected in his March 2010 VA examination report.  Similarly, the Veteran at the time of this VA examination was noted as having intrusive distressing recollections and intense distress at internal or external cues that symbolized an aspect of past traumatic events.  Indeed, the Veteran noted that Iraq was very fresh in his mind.

Thus, although the March 2010 VA examiner characterized the disability as one seemingly at the 10 percent level, the Board finds that the Veteran's symptoms during this earlier period more closely approximate the 30 percent rating, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  As such, an initial rating of 30 percent is warranted prior to February 27, 2015.

Although this higher rating is warranted for the earlier period, the Board finds that a rating in excess of 30 percent is not warranted for the entire period, to include prior to and after February 27, 2015.  This is so because the Veteran's symptoms have not approximated the criteria for occupational and social impairment with reduced reliability and productivity.

During the earlier period of the claim, the Veteran did not have symptoms such as flattened affect, circumstantial or stereotyped speech.  He did not report panic attacks, though he mentioned being agitated and irritable.  The Board notes that the Veteran's GAF score during this period was noted as 68.  This denotes mild symptoms such as some difficulty in social and occupation functioning, but generally functioning well.  This is illustrated by the Veteran being able to go out to eat with his family, or go shopping, even though he noted a strain on his marriage from his symptoms.  During this time, the Veteran had good impulse control, no hallucinations, and no obsessive behaviors.  The Board acknowledges the August 2010 letter from the Veteran and his spouse relaying symptoms of nervousness, nightmares, and flashbacks as well as lack of communication with his spouse.  Nonetheless, the Board finds these symptoms most closely approximate a 30 percent rating.  

During the later period, the Board finds the Veteran's symptoms have still more closely approximated the 30 percent rating.  The Board acknowledges that the Veteran's GAF score as noted in his February 2015 VA examination report was a 60 or 61.  This denotes "moderate" symptoms and moderate difficulty in social or occupational functioning.  While this appears to be a worsening in the Veteran's GAF score from the time of his earlier VA examination, it nonetheless is still indicative of an overall disability picture more closely approximating the 30 percent rating.  This is so because the February 2015 VA examination reflected the Veteran being irritable at work, but not having been formally reprimanded.  Additionally, though irritable at times, the Veteran's affect upon examination was congruent and his speech and motor behaviors were within normal limits.  He had no psychotic symptoms.  He also denied suicidal or homicidal ideation, and his insight was good.  

A rating higher than 30 percent is noted warranted furthermore because, though the Board acknowledges the Veteran was described as "jumpy" and frequently "on the lookout," at examination his cognition was intact and there was no report of symptoms akin to panic attacks or difficulty understanding complex commands.  Similarly, there was also no report of impairment of short and long-term memory.  The Board acknowledges the Veteran's reports of mood swings and that he would often get a "trigger" that would remind him of his experiences in service, nonetheless the Board finds his symptoms at this time to be "moderate," as is noted with GAF scores in the 60 range.  Indeed, the February 2015 VA examiner best summarized the Veteran's functioning as occasional decrease in work efficiency and only intermittent periods of inability to perform occupational tasks, which equates to the 30 percent rating.  The Board acknowledges the Veteran's trouble at work and difficulty when being told what to do, but the Board nevertheless finds this symptomatology to warrant no higher than a 30 percent rating.  

In a December 2016 brief, the representative contended that if a 50 percent rating could not be granted, then the claim should be remanded for a new VA examination because the most recent one was 20 months old.  Here, the Board does not find that another VA examination is warranted because there is no indication that the disability is worse than in February 2015 and the mere passage of time does not require a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).

Therefore, the Board finds that the Veteran's symptoms have more closely approximated a 30 percent rating, but not higher, for the entirety of the appeal period.  The Board applied the benefit-of-the-doubt doctrine to the increase from 10 percent to 30 percent for the earlier period.  As the preponderance of the evidence is against a rating in excess of 30 percent, it is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

Service connection for sleep apnea is denied.  

Prior to February 27, 2015, an initial rating of 30 percent for anxiety disorder is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating in excess of 30 percent for anxiety disorder is denied.


REMAND

The Veteran initially claimed entitlement to nonservice-connected pension in March 2010 on the basis of a right arm disability.  The Board notes that in the same application, the Veteran claimed entitlement to service connection for a right shoulder injury.  By way of a September 2010 rating, the Veteran was granted service connection for right shoulder glenohumeral arthritis.  As such, to the extent that this was the disability for which the Veteran claimed entitlement to a nonservice-connected pension, this disability is now service connected.  However, as nonservice-connected pension benefits include a consideration of all of the Veteran's disabilities, both service-connected and nonservice-connected, consideration of the Veteran's nonservice-connected disorders is necessary prior to adjudicating a nonservice-connected pension claim.

The Board would also emphasize, however, that where a veteran is entitled to both compensation and pension, only the greater benefit will be awarded, unless the veteran specifically elects the lesser benefit.  See 38 C.F.R. § 3.151(a).

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for all appropriate VA examinations to assess the severity of his disabilities, the permanence of each of these disabilities, and their impact on his ability to function and perform tasks in a work setting.  The examiner should specifically provide information concerning whether the Veteran has disability that is reasonably certain to continue throughout his lifetime.

2.  Thereafter, readjudicate the issue of entitlement to nonservice-connected pension.  If the benefit sought remains denied, furnish a supplemental statement of the case, and provide the Veteran an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


